204 Mich. App. 505 (1994)
516 N.W.2d 113
PEOPLE
v.
PALADINO
Docket No. 163133.
Michigan Court of Appeals.
Submitted March 17, 1994, at Lansing.
Decided April 5, 1994, at 9:30 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Richard Thompson, Prosecuting Attorney, and Daniel A. O'Brien, Assistant Prosecuting Attorney, for the people.
Richard M. Lustig, for the defendant.
Before: TAYLOR, P.J., and WEAVER and M.R. SMOLENSKI,[*] JJ.
PER CURIAM.
In 1987, Drug Enforcement Administration Special Agent Marie Pikiell conducted an investigation of defendant. On the basis of the information obtained from her investigation, Pikiell obtained a search warrant for defendant's residence from a federal magistrate. The search warrant commanded that the search be conducted on or before June 15, 1987. A search was executed by several DEA agents, with a courtesy representative of the Oakland County Sheriff's Department, at approximately 3:00 P.M. on June 15, 1987. As a result of the search, defendant was arrested and prosecution was started in federal court. That prosecution was voluntarily dismissed by the federal district attorney, and the case was referred to the Oakland County Prosecutor's Office for prosecution.
In the state court, defendant was charged with possession with intent to deliver more than 650 grams of cocaine, MCL 333.7401(2)(a)(i); MSA *507 14.15(7401)(2)(a)(i), and possession with intent to deliver marijuana, MCL 333.7401(2)(c); MSA 14.15(7401)(2)(c). Defendant filed a motion to suppress the evidence obtained pursuant to the search warrant, alleging that the affidavit did not state sufficient probable cause. The court granted defendant's motion to suppress and denied the prosecution's motion for reconsideration. The court then dismissed the case. The prosecution appeals as of right. We reverse and remand.
I
The prosecution asks us to apply the "good-faith" exception to the search warrant requirement to the circumstances of this case, as in United States v Leon, 468 U.S. 897; 104 S. Ct. 3405; 82 L. Ed. 2d 677 (1984). A panel of this Court has rejected application of the good-faith rule, People v Hill, 192 Mich. App. 54; 480 NW2d 594 (1991), and we are compelled to follow that holding under Supreme Court Administrative Order No. 1990-6. Were we not so compelled, we would reach the opposite conclusion.
II
The prosecution next argues the court should have determined the sufficiency of the search warrant and affidavit under federal law, not state. In support of this, the prosecution points to the fact that the investigation, the affidavit, the warrant, and the search were all handled by federal officers under federal law.
This Court has previously held that when evidence challenged in a state prosecution is obtained in a search involving the joint activity of state and federal officers, the search is scrutinized under *508 state standards. People v Pipok (After Remand), 191 Mich. App. 669; 479 NW2d 359 (1991). This ruling was based on the need to preserve state court integrity and to govern the conduct of state officers. People v Pipok, unpublished opinion per curiam of the Court of Appeals, decided March 7, 1991 (Docket No. 126052).
The question before us is whether, in order to satisfy these goals, it is necessary to scrutinize a search under state standards when the search was solely a federal activity. We hold it is not.
Clearly, where the investigation and search were solely a federal activity, the conduct of state officers is not in question. Nor do we find that it would offend the integrity of the state court to use the proceeds of a search that met federal standards and was conducted by federal officers, after being authorized by a federal magistrate, even though it did not fully comply with state standards.
Finding the trial court erred in considering state standards in determining the motion to suppress, we reverse and remand for further proceedings consistent with this opinion. We do not retain jurisdiction.
Reversed and remanded.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.